Citation Nr: 1142435	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also initiated an appeal for service connection for mesothelioma as a result of asbestos exposure, but he expressly limited his substantive appeal to the bilateral hearing loss and tinnitus claims.  Accordingly, the mesothelioma claim will not be addressed herein.  See 38 C.F.R. § 20.202; also see 38 C.F.R. § 20.200 (2011).


FINDING OF FACT

The Veteran has bilateral hearing loss and tinnitus disabilities that are reasonably shown to be related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus disabilities are warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant case.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter.

II. Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory  thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the  determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative  equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's January 1966 service enlistment examination revealed audiometry results, after conversion, as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
10
10
0
20
LEFT
25
15
15
15
10
5

An annual audiogram dated August 11, 1969 noted that the Veteran had served on flight lines for 2 years and 5 months and did not wear ear protection.  The audiogram revealed puretone thresholds as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
10
20
30
20
20
LEFT
20
20
25
20
25
20

The Veteran's February 1971 separation examination revealed audiometry results as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
-10
5
5
5
0
5
LEFT
-15
10
10
15
5
15

The record also contains an undated service audiometry record in graphical form.

The Veteran has denied any post-service occupational or recreational noise exposure.  A January 2005 private treatment record noted complaints of decreased hearing.  Ear irrigation to remove wax was performed.  A December 2008 private treatment record notes that the Veteran had tinnitus and likely high frequency hearing loss "noise-trauma induced."  A written statement from a private treatment provider, M. Meigs, M.D., stated that "[the Veteran's] hearing loss and tinnitus are as likely as not related to loud noise exposure during military service." 

A July 2009 VA examination report revealed audiometry results as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
15
35
30
40
25
LEFT
15
15
20
30
50
25

Word recognition scores were 100% for each ear.  The examiner diagnosed bilateral hearing loss and in an addendum to the examination report noted that "audiometric data from enlistment (1-11-66) to separation (2-26-71) both reveal normal hearing from 500 to 6000 Hz for both ears.  There was no change in hearing from enlistment to separation therefore it is not likely the hearing loss or tinnitus are a result of acoustic trauma during active duty."  The examiner did not address the August 1969 audiometry record.  

The Board requested and obtained a Veteran's Health Administration (VHA) medical opinion to address the etiology of the Veteran's bilateral hearing loss and tinnitus.  The provider of the medical opinion, A. Hogan, Au.D., CCC-A, identified herself as "a certified, licensed audiologist with 24 years of experience working as an audiologist for the Department of Veterans Affairs."  She is also the Chief of Audiology and Speech Pathology at a major VA Healthcare System.  She reviewed the entire claims folder, including the undated service audiogram which she interpreted to show hearing within normal limits in both ears.  

Ms. Hogan concluded, "It is as least as likely as not that veteran's current bilateral hearing loss and tinnitus are related to military service.  Veteran was exposed to loud aircraft engine noise and loud pumps while in the Air Force.  The veteran's history of military noise exposure has been conceded by VBA [Veterans Benefits Administration].  Veteran denied having any post military noise exposure and the employment information contained in the C-file supports this."

Ms. Hogan noted that "[t]he configuration of the veteran's sensori-neural hearing loss and the subjective complaint of tinnitus are consistent with cochlear damage caused by military noise exposure."  She supported her conclusion by noting that "the audiometric examination dated 8/11/1969 revealed significant hearing threshold shifts in both ears when compared to his enlistment examination dated 1/11/1966.  Threshold shifts in hearing, even temporary, are indicative of cochlear damage caused from exposure to loud noise.  Veteran also reports he was never issued hearing protection which can also lead to cochlear damage and threshold shifts in hearing."  She concluded, "Therefore it is at least as likely as not that veteran's current hearing loss and tinnitus are related to the noise exposure from jet engines and pumps that he was exposed to while in the Air Force."

Based on his assignment to the flight line for over 2 years in service and his credible accounts of related noise exposure, it is not in dispute that the Veteran was indeed exposed to noise trauma in service.  It is also not in dispute that he now has tinnitus as well as bilateral hearing loss disability by VA standards, as such have been diagnosed and hearing loss was found on official (July 2009) VA audiometry.

The remaining criterion for establishing service connection for the bilateral hearing loss disability and tinnitus is whether there is competent evidence that such disabilities are related to the recognized noise trauma in service.

The 2010 private opinion, which also supports the claim, has minimal probative value as no explanation is provided for the medical conclusion reported.  A conclusion that is merely a conclusion without explanation of rationale lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The negative medical opinion provided in connection with the 2009 VA examination report is also flawed as the examiner did not address the significance of the 8/11/1969 audiogram.

The September 2011 VHA opinion which supports the claims reflects review of the entire record as evidence by the discussion of the various results of the service audiograms.  The expert's opinion is supported by a detailed explanation of rationale.  For example, she noted that her conclusion was in part based on an audiogram indicative of a threshold shift which indicated cochlear damage.  Given her familiarity with the relevant facts and medical evidence and her detailed explanation of her conclusions, the Board finds the 2009 audiologist's opinion to be the most probative and persuasive evidence regarding a nexus between the Veteran's bilateral hearing loss and tinnitus and his service.  

Accordingly, the evidence shows that the Veteran has tinnitus as well as a bilateral hearing loss disability by VA standards; that he was exposed to noise trauma in service; and that his current bilateral hearing loss disability and tinnitus are at least as likely as not related to the noise trauma in service.  All of the requirements for establishing service connection are met.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


